MEMORANDUM **
David Lawrence Smith appeals from the district court’s order denying his Fed. R.Civ.P. 60(b) motion to set aside the dismissal of his action against the United States, State of California, State of Arizona, and County of Los Angeles. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
Smith makes no argument on appeal that the district court abused its discretion in denying him Rule 60(b) relief and, therefore, we deem this issue abandoned. See Paracor Fin., Inc. v. Gen. Elec. Capital Carp., 96 F.3d 1151, 1168 (9th Cir.1996) (failure to brief issue on appeal constitutes abandonment of the issue).
We do not consider Smith’s contentions challenging the district court’s dismissal of his underlying claims because his appeal as to that judgment is untimely and his Rule 60(b) motion did not toll the deadline. See Fed. R.App. P. 4(a)(1)(B), (a)(4)(A)(vi); Fed.R.Civ.P. 60(c).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.